As filed with the Securities and Exchange Commission on July 9, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments. Villere Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 62.7% Aerospace Products & Services: 3.5% BE Aerospace, Inc.* $ Air Transportation: 2.4% PHI, Inc.*1 Apparel Manufacturing: 3.3% Carter's, Inc.* Chemical Manufacturing: 3.0% Abbott Laboratories Clothing & Accessories Stores: 3.4% Collective Brands, Inc.* Computer & Electronic Products: 10.1% ION Geophysical Corp.* Varian Medical Systems, Inc.* Credit Intermediation: 9.1% Cullen/Frost Bankers, Inc. Euronet Worldwide, Inc.* JPMorgan Chase & Co. Food Manufacturing: 6.0% Flowers Foods, Inc. The J. M. Smucker Co. Information Services: 3.6% NIC, Inc. Machinery: 4.8% 3D Systems Corp.* Oil & Gas Extraction: 6.6% Pioneer Natural Resources Co. Professional, Scientific & Technical Services: 6.9% EPIQ Systems, Inc.* Luminex Corp.* TOTAL COMMON STOCKS (Cost$28,975,003) CONVERTIBLE PREFERRED STOCK: 5.5% Credit Intermediation: 5.5% Bank of America Corp., 7.250%, convertible until 12/31/2049 TOTAL CONVERTIBLEPREFERRED STOCK (Cost$1,867,825) Principal Amount CORPORATE BONDS: 29.6% Air Transportation: 1.5% PHI,Inc., $ 7.125%, 04/15/2013 Building Material, Garden & Supplies Dealers: 4.0% The Home Depot,Inc., 5.400%, 03/01/2016 Chemical Manufacturing: 3.5% EI DuPontde Nemours & Co., 4.750%, 11/15/2012 Pfizer, Inc., 6.200%, 03/15/2019 Computer & Electronic Products: 0.5% International BusinessMachinesCorp., 4.750%, 11/29/2012 Credit Intermediation: 9.9% BB&T Corp., 4.900%, 06/30/2017 Countrywide Home Loans,Inc., 4.000%, 03/22/2011 First Union National Bank NA, 7.800%, 08/18/2010 JPMorgan Chase &Co., 4.875%, 03/15/2014 Whitney National Bank 5.875%, 04/01/2017 Food Manufacturing: 2.7% Kraft Foods, Inc., 5.250%, 10/01/2013 5.375%, 02/10/2020 Furniture & Related Products: 2.9% Leggett & Platt, Inc., 4.650%, 11/15/2014 Insurance Carriers: 1.4% Prudential Financial,Inc., 5.000%, 01/15/2013 Rental & Leasing Services: 1.7% International Lease FinanceCorp., 5.875%, 05/01/2013 Securities & Financial Services: 0.9% Goldman Sachs Group,Inc., 6.875%, 01/15/2011 Merrill Lynch & Co.,Inc., 6.875%, 11/15/2018 Transportation Equipment: 0.6% General DynamicsCorp., 5.375%, 08/15/2015 TOTAL CORPORATE BONDS (Cost$15,298,554) SHORT-TERM INVESTMENT: 1.7% Money Market Fund: 1.7% Federated Treasury Obligation Fund- Trust Shares, 0.010%^ TOTAL SHORT-TERMINVESTMENT (Cost$933,085) TOTAL INVESTMENTS IN SECURITIES:99.5% (Cost$47,074,467) Other Assets in Excess of Liabilities: 0.5% TOTAL NET ASSETS: 100.0% $ 1 A portionof the security is considered illiquid. * Non-income producing security. ^ 7-day yield as of May 31, 2010. The cost basis of investments for federal income tax purposes at May 31, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 6,512,684 +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at May 31, 2010 (Unaudited) Villere Balanced Fund, the ("Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of May 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $- $ - $ 33,745,553 Convertible Preferred Stock^ - - Corportate Bonds^ - - Short-Term Investments - - Total Investments in Securities $- $ 53,587,151 ^ See Schedule of Investments for industry breakout Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)/s/Robert M. Slotky Robert M. Slotky, President Date 07/06/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* )/s/Robert M. Slotky Robert M. Slotky, President Date 07/06/2010 By (Signature and Title)* /s/Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date 07/08/2010 * Print the name and title of each signing officer under his or her signature.
